Title: To Thomas Jefferson from John Stokely, 20 December 1804
From: Stokely, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington City Decr 20th 1804
                  
                  The o 
                     ts man to his [sphere] I do humbly [ceive] is applicable in national affairs pecularly The well informed dispasionate penetrating &  firm mind are Indubitably best fited to the Cabinet, The nervous & ial to the field & the Backwoods Bred Bachelor to wilderness Imployment who is not partially attached to the Gilded Splendor of the pompous and whose mind has not been deranged by the Sophestry of the designing & who has no endearing Relatives or Bosom friend to leave weeping behind him & whose habit in that Sort of Life for upwards of Twenty years has not only attached him to it but [versed] him in the manners and Customs Suitable thereto & who has been uniformly an Advocate for Civilization & a supporter of decorum. Tho Sir I claim a great Shear in these wilderness requiset acquisitions I must say that politeness & matrimonial Endearments begin to Invade the Tranquility of my Cotage. And Sir I hope you will not think the abruptness of my address Impertinent or Insolent as I myself like my Country remain in natures green garb decorated with but few ornements of art. I take the Liberty to offer myself for Some Service in which I might be useful to my Country & by which I might with Industry & Ecconimy Support my Self I have contemplated obtaining a personal Introduction to your Excellency for that purpose but well aware of the Herds of Sycopants that are Swarming about this place I have thought it the most Suitable to forward you my address In order that my Charracter might Preceed Such an Introduction—List the uningaging appearance which I possess & which produces many Bachelors might Subject me to too Little respect or Reather too Little attention because as a woodsman I humbly conceive I am intitled to Some Attention—Some argue that nature in her wisdom has formed nothing in vain. According to this Hypotheses I have been formed for Some useful purpose & I must take the Liberty to Suggest one thing in which I might be useful. your Excellency will undoubtedly admit that a young & Growing nation Especially when in possession of Such an Extencive Teritory as the United States are; ought Cearfully to Improve & Support its Strenth and reputation, and that by your Excellency’s Confering on me Some wilderness or backwoods appointment Such might be the Effects it might tend to keep Some good Husband at home to administer Comforts to his wife & promote the Strenth of our happy Government while I might be busied in Supporting of that favourite Sistem which I have exerted my powers to Obtain from my Childhood even from the year 1775 now Sir if in your throng of Important Business you should find a Leasure moment and a pleasure to Condecend to notice the Contents hereof & Should think of any thing, that might be Suitable to my Capacity &c I can in the Shortest notice produc Gentlemen of respectability now in Congress to give my Charracter. I suggest this because I shall leave this City in a few Days & if any thing should be Laying open Suitable to be filled by a person of my Interprise or Capacity I Should Willing Imbrace it in a Short time not because I am out of Imploy but because I am not pleased with my Present Situation. I now Live at Wood County Courthouse in Virginia where I have resided about fourteen years. 
                  I am Sir with Every Sentement of respect and Esteem your obdt Servt
                  
                     John Stokely 
                     
                  
               